Citation Nr: 1229453	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  05-18 590	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







REMAND

The Veteran served on active duty from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 and September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri, and Muskogee, Oklahoma, respectively.

By way of a May 2009 order, the United States Court of Appeals for Veterans Claims (Court) vacated in part, and remanded the portion of an April 2007 Board decision that had denied the Veteran's claim for service connection for DDD of the lumbar spine.  The Court's order followed a joint motion for partial remand.

The Veteran's claim was remanded by the Board in September 2009 for additional development.  In April 2010, the Board again remanded the Veteran's claim in an attempt to obtain private treatment records.  The Veteran did not respond to the RO's April 2010 request to complete and return VA Forms 21-4142, Authorization and Consent to Release Information.  Therefore, the RO was unable to obtain any additional records.  The RO then completed the additional development to the extent feasible, and the case was then returned to the Board.

In an August 2010 decision, the Board again denied the Veteran's claim of entitlement to service connection for DDD of the lumbar spine.  The Veteran appealed that decision to the Court.  In February 2012, the Court vacated the Board's decision and remanded the matter to the Board for further action.

In its May 2011 Memorandum Decision, the Court addressed the Veteran's contentions as to the service connection claim.

With respect to the Veteran's contention that the Board improperly rejected the Veteran's statements regarding his ongoing back pain symptoms dating from his military service, the Court observed that the Board had not disputed that back pain was noted in the Veteran's service treatment records (STRs) or that the Veteran was involved an in-service vehicle accident.  However, the Board did find that the Veteran's statements concerning continuous symptoms of back pain following military discharge were not credible.

In that regard, the Court indicated that the Board's reliance on the absence of medical records documenting the Veteran's back complaints was improper in that it had not acknowledged the Veteran's relevant assertions that he could not afford medical care and was at various times traveling for employment, unemployed, and even homeless.  The Court further found that the Veteran's statements, which the Board determined to be inconsistent regarding the onset of his back pain, were not in fact inconsistent.  Moreover, the Court stated that while there was a difference in some dates reported in medical records and other evidence, "the Court is unconvinced that these statements are materially inconsistent such that [the Veteran] is not a reliable witness."  Additionally, as to the Board's determination that the only noted in-service back pain was prior to the vehicle accident, the Court found that the Board failed to explain why the in-service injury suffered by the Veteran was the type that required medical attention immediately for back pain, rather than producing pain over time."

Based upon these findings, the Court determined that the Board's reasons for rejecting the Veteran's statements as not credible were "hardly a compelling basis for rejection of [the Veteran's] entire testimony."  The Court thus concluded that the Board provided inadequate reasons or bases for its finding that the Veteran's statements were not credible.

The Court then addressed the Veteran's assertions concerning the adequacy of an October 2009 VA examination report.  The Court indicated that although the examiner noted the Veteran's report that he began having back pain in April 1978, she relied instead upon the absence of medical records in rendering her opinion.  In particular, the Court stated, "[a]lthough the examiner was aware of [the Veteran's] reports of continuing symptomatology, she did not consider it in rendering her opinion and instead relied on the absence of medical treatment instead.  Moreover, she offered no medical principle or analysis that [the Veteran's] condition would have necessitated medical treatment despite his circumstances."
Accordingly, the Board has thoroughly reviewed the record in light of the Court's findings.  To this end, the Board observes that there is currently no VA opinion of record that addresses the Veteran's lay statements concerning continuity of symptomatology dating from his in-service back injury to present, to include whether his in-service back injury was the type of injury for which immediate medical attention would have been pursued.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified practitioner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, a remand for additional development is required.

Additionally, the Veteran's claims file and Virtual VA claims file indicate that he receives continuing medical treatment at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  Therefore, any pertinent ongoing treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in Oklahoma City, Oklahoma since September 2009.  All such available documents should be associated with the claims file.

2.  Once all available records have been received, forward the Veteran's claims file to an appropriate VA clinician for an opinion regarding the Veteran's DDD or any other back disability.  The purpose of the examination is to determine whether the Veteran's current disability is related to his military service, to include his reported in-service injury.

The examiner must provide an opinion as to whether it is at least as likely as not that any back disability began during active service or is related to his in-service injury.  The examiner must specifically address the Veteran's assertions of continuity of symptomatology (dating from military service) in providing rationale for any conclusion reached to include whether the Veteran's statements are consistent with the medical evidence of record.  In rendering his/her conclusion, the examiner should additionally address whether the Veteran's in-service injury was the type that would have required immediate medical attention.  If so, the examiner should reconcile such an injury with the absence of treatment record entries.  The examiner should also indicate whether the Veteran's lumbar spine disability would have necessitated medical treatment despite his circumstances following his military discharge.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the claim for service connection for a back disability.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

